TIJERINA, Justice,
dissenting.
I agree with the majority that appellant’s motion to dismiss was timely filed. See Noel v. State, No. TC-84-11-043 (Tex.Crim.App—March 14, 1984) (not yet reported). I further agree that the State’s announcement of ready on October 26, 1982 was effectively rebutted. See Newton v. State, 641 S.W.2d 530, 531 (Tex.Crim.App.1982).
I, however, respectfully dissent from the majority’s determination that appellant waived his right to a speedy trial by virtue of the alleged waiver form executed December 13, 1982.
In Texas, the right to a speedy trial is guaranteed both constitutionally and statutorily. See U.S. CONST, amend. VI; TEX. CONST, art. I, § 10; TEX.CODE CRIM. PROC.ANN. art. 32A.01 (Vernon Supp. 1984). Every reasonable presumption against the waiver of such a right must be indulged by the court. See Johnson v. Zerbst, 304 U.S. 458, 464, 58 S.Ct. 1019, 1023, 82 L.Ed.2d 1461, 1466 (1938). The record reflects that the action against appellant commenced on August 9 or 10, 1982. The record further reflects that on December 13, 1982, at least 125 days after commencement of this criminal action, appellant signed a document waiving his right to a speedy trial and acknowledging that the State announced ready on that date. The right of the State to prosecute expired with the passage of 120 days in which the State was not ready for trial. The document which appellant signed after his right to dismissal had accrued does not revive the State’s ability to prosecute appellant. See Valadez v. State, 639 S.W.2d 941, 942 (Tex.Crim.App.1982). Thus, appellant’s waiver of his right to a speedy trial was ineffective.
*152In its sound discretion, the trial court permitted appellant to file his motion to dismiss, in effect ruling that he was entitled to a hearing on the motion and that the instrument filed by appellant was not a valid waiver. The record does not reflect that the State contested either the filing of the motion or the hearing by introduction of the alleged waiver. Accordingly, I would reverse the judgment and discharge appellant. See Greene v. Massey, 437 U.S. 19, 24, 98 S.Ct. 2151, 2154, 57 L.Ed.2d 15, 21 (1978).